295 F.2d 244
FETZER TELEVISION, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 14418.
United States Court of Appeals Sixth Circuit.
October 12, 1961.
Certiorari Denied January 8, 1962.

See 82 S.Ct. 396.
Petition to Review an Order of the National Labor Relations Board.
Howard & Howard, Kalamazoo, Mich., for petitioner.
Marcel Mallet-Prevost, Asst. General Counsel, National Labor Relations Board, Washington, D. C., for respondent.
Before MILLER, Chief Judge, and McALLISTER and WEICK, Circuit Judges.

ORDER.

1
The above cause coming on to be heard upon the record, the briefs of the parties, and the argument of counsel in open court, and it appearing that petitioner objects to the enforcement of the order of the National Labor Relations Board on the ground that it is not supported by substantial evidence on the record as a whole, and that the order of the Board is invalid because it is too broad; and the court being duly advised,


2
Now, therefore, it is adjudged and decreed that the Board's order was sustained by the evidence on the record as a whole; that the order was valid and proper under the circumstances of this case; and it is further decreed that the petition of the Board for enforcement of its order be and is hereby granted.